1. Def’s Motion to Stay PWC
1.
2. Def’s PWC to Review the Decision of the Superior Court of Guilford County
2.
3. Def's Pro Se Motion to Withdraw All Appeals
3. Dismissed 12/15/2010
4. State’s Motion for Leave to Substitute Counsel of Record
4. Allowed 06/12/2013
5. Def’s Pro Se Motion for Ineffective Assistance of Post Conviction Counsel
5. Dismissed 12/18/2014
6. Kathym Vandenberg and Marvin Sparrow’s Motion to Withdraw
6. Allowed 11/05/2015
7. Def’s Motion to Authorize IDS to Appoint Substitute Counsel
7. Allowed 11/05/2015